    Case 16-61864-pwb       Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18               Desc
                            Attorney Fee Application Page 1 of 17



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                                :              CHAPTER 7
                                                      :
ANDREW LAMAR COLLINS,                                 :              CASE NO. 16-61864-PWB
                                                      :
         Debtor.                                      :
                                                      :


                   APPLICATION OF ARNALL GOLDEN GREGORY LLP
              FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
               OF EXPENSES AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

         COMES NOW Arnall Golden Gregory LLP (“AGG” or “Applicant”), attorneys for S.

Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the bankruptcy estate (the “Bankruptcy

Estate”) of Andrew Lamar Collins (the “Debtor”), and, under 11 U.S.C. § 330 and Bankruptcy

Rule 2016, applies for allowance of compensation and reimbursement of expenses. AGG seeks

allowance of compensation in the amount of $4,902.251 and reimbursement of expenses in the

amount of $18.50 for the period of January 31, 2019 through and after December 16, 2020, to the

close of the case. In support thereof, AGG respectfully shows as follows:

                                      Venue and Jurisdiction

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409(a).

                                           Background

         2.      On July 7, 2016 (the “Petition Date”), Debtor filed a voluntarily petition under


1
       In the exercise of its billing judgment, AGG has voluntarily reduced the 2019 billing rate
of Michael J. Bargar from $495.00 per hour to $445.00 and his 2020 billing rate from $535.00
per hour to $482.50. It has also voluntarily written-off various time entries by its attorneys and
paraprofessionals.


15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18               Desc
                           Attorney Fee Application Page 2 of 17



Chapter 13 of Title 11 of the United States Code (11 U.S.C. § 101, et seq., as amended, is

hereinafter referred to as the “Bankruptcy Code”), initiating Case No. 16-61864-PWB (the

“Bankruptcy Case”).

         3.     On September 15, 2018, Debtor filed a motion to convert the Bankruptcy Case to

a case under Chapter 7 [Doc. No. 34], and, on September 17, 2018, the Bankruptcy Case was

converted to one under Chapter 7.

         4.     Trustee was thereafter appointed the duly acting Chapter 7 trustee in the

Bankruptcy Case, and he remains in this role.

         5.     The Chapter 7 meeting of creditors was held and concluded on October 16, 2018

pursuant to 11 U.S.C. § 341(a) (the “341 Meeting”).

         6.     Trustee filed his Application to Appoint Attorney for Trustee [Doc. No. 56] on

February 4, 2019, and the Court entered an Order [Doc. No. 57] on February 6, 2019, appointing

Arnall Golden Gregory LLP as attorneys for Trustee.

                          Narrative Summary of Services Performed

                              A. General Background Information

         7.     Trustee and his professionals have undertaken extensive investigation,

identification, and recovery of an interest in certain real property of the estate, have taken such

steps as deemed appropriate for administration and protection of the estate, and created an estate

that totals approximately $28,000.00.

         8.     Trustee and his professionals created this estate after entering into a settlement

agreement with the Debtor to resolve the Transfer Dispute (defined below), which was approved

by the Court.




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                Desc
                           Attorney Fee Application Page 3 of 17



         9.    As a result of these efforts, Trustee and his professionals will make a meaningful

distribution to unsecured creditors. Trustee and his professionals have achieved good results in

this Bankruptcy Case.

                                B. Summary of Fee Application

         10.   For the period from January 31, 2019 through December 16, 2020, and through

the close of the case (the “Application Period”), AGG seeks compensation in the amount of

$4,902.25 and reimbursement of expenses in the amount of $18.50.

         11.   AGG has expended a total 14.20 professional hours in performing services for

Trustee. This results in a blended hourly rate of approximately $345.00 per hour.

         12.   If the Court grants the compensation requested in this Application, and after

payment of other allowed administrative expenses, AGG estimates that there will be sufficient

funds in the estate for Trustee to make a meaningful distribution to unsecured creditors.

                                         C. The Property

         13.   At the commencement of the Bankruptcy Case, the Bankruptcy Estate was created

under 11 U.S.C. § 541(a) and includes all Debtor’s legal or equitable interests in property as of

the commencement of the Bankruptcy Case and any interest in property that the Bankruptcy

Estate acquired after commencement of the Case. 11 U.S.C. § 541(a)(1) and (7) (2018).

         14.   Pursuant to his Schedule A/B: Property, Debtor scheduled his interest in his

residence known generally as 6245 Shelburne Park Lane, Mableton, GA 30126 (the

“Property”). See [Doc. No. 1 at page 15 of 63].

         15.   Rather than Trustee’s selling the Debtor’s interest in the Property (the “Interest”),

Debtor and Trustee agreed Debtor would purchase the Interest from the Bankruptcy Estate (the

“Transfer Dispute”).




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18              Desc
                           Attorney Fee Application Page 4 of 17



         16.   Following negotiations, Trustee and Debtor (collectively, the “Parties”) reached

an agreement to transfer the Interest to Debtor by Trustee’s abandoning it back to Debtor

following certain payments by Debtor. In this regard, the Parties have entered into a Settlement

Agreement (the “Settlement Agreement”), which is attached as Exhibit A to the Settlement

Motion (defined below).

         17.   On February 25, 2019, Trustee filed the Motion for Order Authorizing

Compromise and Settlement with Debtor under Rule 9019 of the Federal Rules of Bankruptcy

Procedure [Doc. No. 60] (the “Settlement Motion”).

         18.   On March 29, 2019, the Court entered an Order [Doc. No. 63] approving the

Settlement Motion.

         19.   Exhibit “A,” attached hereto and incorporated herein by reference, provides

additional detail regarding AGG’s rendition of services to Trustee.

         20.   Exhibit “B,” attached hereto and incorporated herein by reference, consists of the

résumés of AGG’s attorneys charging for his or her services on behalf of the Trustee in this

Case.

                                Particulars about the Application

         21.    This application for allowance of compensation and reimbursement of expenses

is the first application AGG has filed in this Case.

         22.   Pursuant to the provisions of 11 U.S.C. §§ 330 and 331, AGG files this

application in which it seeks compensation for services rendered as counsel for the Trustee,

together with reimbursement of expenses incurred in connection therewith, for the period from

January 31, 2019 through and after December 16, 2020 .

         23.   For the period covered by this application, AGG's attorneys and legal assistants




15792696v1
    Case 16-61864-pwb      Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                Desc
                           Attorney Fee Application Page 5 of 17



have devoted a total of not fewer than 14.20 hours in rendering services in this Case. A

summary of hours spent by each attorney or paraprofessional is attached at page 5 of Exhibit

“A.”

         24.   With respect to the services, which have been provided by AGG in this Case,

AGG shows that all services provided as counsel for Trustee were necessary to assist Trustee in

the proper and effective administration of the estate of Debtor and the protection of the rights and

positions of creditors and the estate. AGG shows that the fair and reasonable value of these

services, and the cost of comparable services in a case not proceeding under the Bankruptcy

Code, is not less than $4,902.25.2

         25.   AGG is a law firm with major practice areas in Chapter 7 and Chapter 11

bankruptcy cases.

         26.   AGG has developed and demonstrated, in previous cases as well as in this one, a

high level of legal skills, experience, and expertise in the effective and economic representation

of fiduciaries in large and complex Chapter 7 cases. The bankruptcy lawyers in the firm are

well-versed in both the substantive and procedural issues which arise in such cases and,

consequently, are able to provide prompt, efficient, and effective legal services as required.

Because of their experience in large cases, attorneys with the firm are able to mobilize and

coordinate the resources of the firm, the client, other professionals, and outside services so that

the logistical and clerical requirements of cases such as this one can be timely, effectively, and

efficiently met.


2
       As discussed above, in the exercise of its billing judgment, AGG has voluntarily reduced
the 2019 billing rate of Michael J. Bargar from $495.00 per hour to $445.00 per hour and his
2020 billing rate from $535.00 per hour to $482.50. It has also voluntarily written-off various
time entries by its attorneys and paraprofessionals.




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18               Desc
                           Attorney Fee Application Page 6 of 17



         27.   AGG submits that its requested hourly rates are equal to or less than the rates of

lawyers of reasonably comparable skills, experience, and reputation in cases of similar

complexity and size in the geographic area in which it practices and in cases not proceeding

under the Bankruptcy Code. See 11 U.S.C. § 330(a)(3)(F) (2018); see also In re Busy Beaver

Bldg. Centers, Inc., 19 F.3d 833, 849 (3rd Cir. 1994) (citing to legislative history related to 11

U.S.C. § 330, adopted in 1978, for the proposition that “The unambiguous policy inspiring §

330(a), expressed most clearly [by Congress], is that professionals and paraprofessionals in

bankruptcy cases should earn the same income as their non-bankruptcy counterparts.”)

(emphasis added).

         28.   AGG shows that all services for which compensation is requested have been

actually provided to Trustee, and to no other parties, and have been necessary for the proper and

effective administration of this Case and for the benefit of the Debtor’s Bankruptcy Estate and

creditors.

         29.   AGG submits that it is entitled to allowance of compensation in the amount of not

less than $4,902.25 of fees that arose based on a “lodestar” calculation of reasonable hourly rates

multiplied by the number of hours actually expended, as summarized on Exhibit “A.” AGG

shows that consideration of the twelve factors set out in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714, 717-719 (5th Cir. 1974), and adopted by the Eleventh Circuit in Norman v.

Housing Authority of the City of Montgomery, 836 F.2d 1292 (11th Cir. 1988) and Grant v.

George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990), for evaluation of

applications for compensation, supports such compensation as shown below. The following

summarizes the application of the Johnson factors to this Case:




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                 Desc
                           Attorney Fee Application Page 7 of 17



                (a) Time and labor required: AGG has expended a total of 14.20 attorney and

paraprofessional hours during the Application Period. The legal issues presented by this Case

have required much time and attention, on a timely basis.

                (b)   Novelty and difficulty of the legal questions: This Case has involved

numerous issues which are discussed, in part, in Exhibit “A,” the narrative description of

services provided and earlier in this Application. These legal issues presented somewhat novel

issues that required a substantial amount of time and effort to resolve, including consideration of

amendments to Georgia’s recording statutes and the implication of the same on the particular

facts of this case.

                (c) Skill required performing the legal services properly: Trustee chose AGG

because AGG has the requisite skill and experience to perform the necessary legal services

properly and to supervise all legal matters, including the numerous non-bankruptcy issues, which

have developed in this Case. AGG submits that this Case has required extensive skill and

experience.

                (d) Preclusion of other employment due to acceptance of this Case: Time and

attention were necessarily and properly devoted to this Case. The extent and nature of the time

and attention limited the capacity of the attorneys involved in this Case to handle other matters.

                (e)   Customary fee for similar work in the community:          AGG is regularly

compensated in Chapter 7 bankruptcy cases in which it represents trustees or responsible persons

on the same basis as requested herein.

                (f) Whether fee is fixed or contingent: This is not a contingency fee case except

that there would be no estate and no chance of payment of professionals without the actions

undertaken to bring funds into the Bankruptcy Estate. As a result, AGG was at a significant risk




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                Desc
                           Attorney Fee Application Page 8 of 17



of not being paid until Trustee was able to reach a settlement with Debtor, or moved forward

with a sale of the subject property. AGG charges a reasonable fee, taking into account the time

and value of services rendered, the results achieved, the novelty and complexity of the issues

presented, the time demands imposed by the client and circumstances, and other relevant factors.

Time was charged at hourly rates for attorney time. Other relevant factors taken into account in

setting a reasonable fee include the amounts involved and the results achieved in the

representation, the novelty and complexity of the issues presented, the time constraints imposed

by the client or the circumstances, and the rates of lawyers of reasonably comparable skills,

experience, and reputation in non-bankruptcy matters of similar complexity and size. AGG also

charges for expenses incurred in connection with the provision of legal services as set forth in the

attached expense description included in Exhibit “A.” The compensation AGG is seeking to be

paid in this Case, subject to Court approval under 11 U.S.C. § 330, is based on hourly rates.

               (g)   Time limitations imposed by the clients or circumstances:           The time

limitations were the normal ones in a Chapter 7 case.

               (h) Amount involved and results obtained: AGG has assisted Trustee to create an

estate of approximately $28,000.00. If the Court grants the compensation requested in this

Application, and after payment of other administrative expenses, Trustee will make a meaningful

distribution to holders of allowed unsecured claims.

               (i)   Experience, reputation, and ability of attorneys: AGG's attorneys have

significant experience and ability in handling bankruptcy cases of the size and complexity of this

Case and AGG has developed a reputation for such ability and experience.




15792696v1
 Case 16-61864-pwb          Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18              Desc
                            Attorney Fee Application Page 9 of 17



                (j) Undesirability of the Case: This is not a factor in this Case except that there

were no funds in the Bankruptcy Estate from which to compensate AGG, so it was at serious risk

of non-payment absent obtaining a judgment in the Adversary Proceeding.

                (k) Nature and length of the professional relationship with the client: This is not

a factor in this Case.

                (l)   Awards in similar cases:      AGG is regularly awarded compensation in

bankruptcy cases on the same basis as requested herein.

                (m)      Other factors: In the course of preparing this application, AGG reduced

or eliminated certain time entries for the fees of its attorneys and paraprofessionals.

         30.    Any compensation awarded by the Court will not be shared except among AGG’s

members and lawyers regularly practicing with AGG. In addition, AGG has received no

compensation from any source in connection with this Case.

         31.    AGG shows further that it has incurred $18.50 in out-of-pocket expenses in this

Case. The expenses incurred were actual, necessary expenses which are reasonable given the

size of this Case and the unavoidable costs of administration and coordination of service of

notices and other documents. Detailed descriptions of expenses incurred during the period

covered by this application are included in Exhibit “A.”

         32.    Trustee has reviewed this Application and has approved the requested amount.

         33.    AGG requests that this Application and attached exhibits be admitted into

evidence at any hearing on this Application.

         34.    Based on the foregoing, AGG seeks allowance of $4,902.25 as compensation and

$18.50 in reimbursement of expenses.

         35.    AGG requests that this Application be granted.




15792696v1
 Case 16-61864-pwb         Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                 Desc
                           Attorney Fee Application Page 10 of 17



         WHEREFORE, AGG respectfully prays:

         (a) That AGG be allowed compensation in the amount of $4,902.25 as and for the

reasonable value for services rendered in connection with its retention as counsel for Trustee for

the period January 31, 2019 through and after December 16, 2020;

         (b) That AGG be allowed the sum of $18.50 for the reimbursement of expenses incurred

in this Case for the period January 31, 2019 through and after December 16, 2020;

         (c) That the Court grant the compensation and reimbursement of expenses sought herein

and authorize payment as Chapter 7 administrative expenses and that the award be made final;

and

         (d) That the Court grant such other and further relief as may be just and proper.

         Respectfully submitted this 16th day of December, 2020.

                                              ARNALL GOLDEN GREGORY, LLP
                                              Attorneys for Trustee

                                              By:/s/ Michael J. Bargar
                                                  Michael J. Bargar
                                                  Georgia Bar No. 645709
                                                  michael.bargar@agg.com
                                              171 17th Street, NW, Suite 2100
                                              Atlanta, Georgia 30363-1031




15792696v1
 Case 16-61864-pwb   Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18   Desc
                     Attorney Fee Application Page 11 of 17




                           EXHIBIT “A” FOLLOWS




15792696v1
 Case 16-61864-pwb            Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                                     Desc
                              Attorney Fee Application Page 12 of 17




Greg Hays, Trustee in Bankruptcy                                                               December 7, 2020
Hays Financial Consulting, LLC                                                                 Invoice #816005
2964 Peachtree Road, NW                                                                        Neil C. Gordon
Suite 555
Atlanta, GA 30305


For Legal Services Rendered In Connection With:

Client/Matter #22151-147
Collins, Andrew Lamar (Case No. 16-61864-PWB)


 DATE       TIMEKEEPER              HOURS          RATE        AMOUNT            DESCRIPTION
 01/31/19   M. Bargar                  0.70         445.00              311.50   Evaluate and analyze documents and
                                                                                 information and consider legal issues related to
                                                                                 sale of equity in home to debtor (.2); telephone
                                                                                 call from Trustee regarding same (.2); edit
                                                                                 AGG employment application (.2); draft
                                                                                 correspondence to Trustee regarding same (.1)

 01/31/19   T. Daniel                  0.60            0.00               0.00   (No Charge) Evaluate and analyze memo from
                                                                                 M. Bargar regarding AGG employment
                                                                                 application (.10); Pull docket and draft
                                                                                 application (.40); Draft memo to M. Bargar for
                                                                                 review and approval to file (.10)

 02/01/19   M. Bargar                  0.70         445.00              311.50   Gather facts and consider legal issues related to
                                                                                 settlement of equity in real property with
                                                                                 Debtor (.6); draft memo to support staff
                                                                                 regarding same (.1)

 02/04/19   M. Bargar                  1.10         445.00              489.50   Gather facts and consider legal issues related to
                                                                                 protecting estate's interest in real properties
                                                                                 while settlement payments are pending (.3);
                                                                                 draft memo to support staff regarding same
                                                                                 (.1); draft settlement agreement (.5); draft
                                                                                 correspondence to Trustee regarding same (.2)

 02/04/19   T. Daniel                  0.50            0.00               0.00   (No Charge) Review and analyze memo from
                                                                                 M. Bargar regarding Application to Employ
                                                                                 AGG (.10); Serve relevant parties Application
                                                                                 (.30): Memo to M. Bargar regarding draft of
                                                                                 Order (.10)




                  A LATE CHARGE OF 1-1/2% PER MONTH WILL BE APPLIED TO BALANCES OUTSTANDING OVER 60 DAYS


                                                      FEI# XX-XXXXXXX

                                              Atlanta, GA | Washington, DC

                        ALL BILLING RELATED QUERIES: Phone: 404.873.8500 | Fax: 404.873.8501
  Case 16-61864-pwb        Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                                 Desc
                           Attorney Fee Application Page 13 of 17
                                                                                      December 7, 2020
Greg Hays, Trustee in Bankruptcy                                                      Invoice #816005
                                                                                      Neil C. Gordon
Client/Matter #22151-147                                                              Page 2



 DATE       TIMEKEEPER             HOURS        RATE      AMOUNT          DESCRIPTION
 02/12/19   M. Bargar               0.10         445.00          44.50    Draft correspondence to Trustee regarding
                                                                          legal issues related to sale of residence back to
                                                                          debtor and necessary edits to agreement
                                                                          regarding same

 02/13/19   M. Bargar               0.50         445.00         222.50    Edit settlement agreement to increase default
                                                                          provisions (.3); draft correspondence to Lorena
                                                                          Saedi, counsel for debtor, regarding same (.2)

 02/15/19   M. Bargar               0.30         445.00         133.50    Evaluate and analyze signed agreement by
                                                                          Debtor to ensure it is same agreement approved
                                                                          by Trustee (.2); draft correspondence to
                                                                          Trustee regarding execution of same and
                                                                          related legal issues (.1)

 02/19/19   M. Bargar               0.30         445.00         133.50    Draft correspondence to Trustee regarding
                                                                          settlement agreement and related legal issues
                                                                          (.2); telephone call to Trustee regarding same
                                                                          (.1)

 02/24/19   M. Bargar               0.40         445.00         178.00    Draft Rule 9019 motion (.3); draft
                                                                          correspondence to Trustee regarding same (.1)

 02/25/19   M. Bargar               0.30         445.00         133.50    Continue to draft settlement motion following
                                                                          edits by Trustee (.2); draft memo to support
                                                                          staff regarding same (.1)

 02/26/19   M. Bargar               0.50         445.00         222.50    Draft notice of hearing regarding settlement
                                                                          motion with Debtor (.3); draft memo to support
                                                                          staff regarding same (.1); edit COS regarding
                                                                          same (.1)

 02/26/19   T. Daniel               1.30           0.00           0.00    (No Charge) Review and analyze memo from
                                                                          M. Bargar regarding service of Notice of
                                                                          Hearing on Motion Approving Settlement
                                                                          (.10); Prepare Notice and draft memo to M.
                                                                          Bargar for review and approval to file (.20);
                                                                          Pull docket and prepare certificate of service,
                                                                          and draft memo to M. Bargar for approval to
                                                                          file with Court (.50); Serve Notice and File
                                                                          Certificate of Service with Court (.60)




                                           Atlanta, GA | Washington, DC
  Case 16-61864-pwb        Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                                  Desc
                           Attorney Fee Application Page 14 of 17
                                                                                      December 7, 2020
Greg Hays, Trustee in Bankruptcy                                                      Invoice #816005
                                                                                      Neil C. Gordon
Client/Matter #22151-147                                                              Page 3



 DATE       TIMEKEEPER             HOURS        RATE      AMOUNT          DESCRIPTION
 03/04/19   M. Bargar               0.10         445.00          44.50    Draft memo to support staff regarding
                                                                          protecting estate's interest in real property
                                                                          pending payments included in pending
                                                                          settlement motion

 03/05/19   P. Bicknell             1.00         195.00         195.00    Review of file (.10), obtain and review court
                                                                          docket regarding case status and notice of
                                                                          conversion and appointment of Chapter 7
                                                                          Trustee (.10); review of GSCCCA regarding
                                                                          ownership and legal description of debtor's
                                                                          residence (.10); prepare Trustee's claim of
                                                                          interest and notice of bankruptcy filing, with
                                                                          letter to Cobb County Superior Court Clerk
                                                                          regarding instructions for filing and
                                                                          recordation of ame (.70);

 03/26/19   M. Bargar               1.90         445.00         845.50    Prepare for hearing on settlement motion (.3);
                                                                          to court and attend same (1.2); draft proposed
                                                                          order (.4)

 03/26/19   T. Daniel               0.30           0.00           0.00    (No Charge) Review and analyze memo from
                                                                          M. Bargar regarding Order in Collins 16-61864
                                                                          (.10); Prepare Order for filing and memo to M.
                                                                          Bargar for approval to upload and file (.20);
                                                                          Review approval email from MJB and upload
                                                                          Order to Court (.10)

 03/27/19   T. Daniel               0.20           0.00           0.00    (No Charge) Review and analyze email from
                                                                          M. Bargar regarding approval to file Order on
                                                                          Settlement Order Collins 16-61864 (.10);
                                                                          Upload Order to Court (.10)

 03/29/19   M. Bargar               0.10         445.00          44.50    Telephone call to Judge Bonapfel's chambers
                                                                          regarding order on settlement motion

 07/28/20   M. Bargar               0.40         482.50         193.00    Draft correspondence to Trustee regarding
                                                                          settlement and resolution of same (.1); gather
                                                                          facts and consider legal issues related to same
                                                                          (.2); draft correspondence to Trustee regarding
                                                                          same (.1)

 07/29/20   M. Bargar               0.40         482.50         193.00    Draft status report regarding settlement
                                                                          conclusion (.3); draft correspondence to
                                                                          Trustee regarding same (.1)




                                           Atlanta, GA | Washington, DC
  Case 16-61864-pwb            Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                                 Desc
                               Attorney Fee Application Page 15 of 17
                                                                                          December 7, 2020
Greg Hays, Trustee in Bankruptcy                                                          Invoice #816005
                                                                                          Neil C. Gordon
Client/Matter #22151-147                                                                  Page 4



 DATE       TIMEKEEPER               HOURS         RATE       AMOUNT          DESCRIPTION


 08/10/20   M. Bargar                  0.10         482.50           48.25    Draft correspondence to Trustee regarding
                                                                              legal issues related to completion of settlement
                                                                              payments

 09/10/20   M. Bargar                  0.20         482.50           96.50    Draft correspondence to Trustee regarding
                                                                              inquiry from Andrew Collins regarding issues
                                                                              related to settlement

 09/11/20   M. Bargar                  0.30         482.50         144.75     Draft correspondence to Lorena Saedi, counsel
                                                                              for Debtor, regarding Debtor's requests related
                                                                              to settlement and post-petition refinancing

 12/03/20   M. Bargar                  1.90         482.50         916.75     Edit AGG fee app (.8); estimated time to
                                                                              prepare for (.3); attend fee hearing (.3); and
                                                                              draft proposed order (.5)

                                                                                   Total Hours                           14.20

                                                                             Total For Services                      $4,902.25


 EXPENSES

            VENDOR: Cobb County, Clerk, Superior Court of INVOICE#:                                                   16.00
            22151.147.PEB DATE: 3/5/2019
            fee for filing and recordation of trustee's claim of interest and notice of
            bankruptcy filing

            Postage                                                                                                    2.50


                                                                             Total Expenses                          $18.50




                                                                Fees           Disbursements                          Total

                 CURRENT CHARGES:                            4,902.25                     18.50                    4,920.75

                       Total Balance Due:                    4,902.25                     18.50                    4,920.75




                                              Atlanta, GA | Washington, DC
  Case 16-61864-pwb        Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18                    Desc
                           Attorney Fee Application Page 16 of 17
                                                                             December 7, 2020
Greg Hays, Trustee in Bankruptcy                                             Invoice #816005
                                                                             Neil C. Gordon
Client/Matter #22151-147                                                     Page 5



                                                          Total This Statement                  $4,920.75




                                   Attorney and Paralegal Summary

 Name                              Year            Rate                  Hours              Total Amount
 Bargar, Michael J.                2019          445.00                    7.00                   3,115.00

 Bargar, Michael J.                2020          482.50                    3.30                   1,592.25

 Bicknell, Pamela E.               2019          195.00                    1.00                    195.00


                                                  Total                   14.20                  $4,902.25




                                     Atlanta, GA | Washington, DC
 Case 16-61864-pwb       Doc 72-2 Filed 12/22/20 Entered 12/22/20 12:03:18             Desc
                         Attorney Fee Application Page 17 of 17




                                       EXHIBIT “B”


                           ARNALL GOLDEN GREGORY LLP
                             171 17th Street, N.W., Suite 2100
                               Atlanta, Georgia 30363-1031
                                      (404) 873-8500


                                         PARTNER

MICHAEL J. BARGAR – Admitted to Georgia Bar in 2010. Education: Ashland University
(B.A., 2001); Case Western Reserve University, (MBA, 2007); Emory University (J.D., 2010).
Member: State Bar of Georgia. Executive Notes and Comments Editor, Emory Bankruptcy
Developments Journal. Practice Areas: Bankruptcy, Creditors’ Rights and Financial
Restructuring. Barrister, W. Homer Drake, Jr. Georgia Bankruptcy American Inn of Court. Panel
Member, Chapter 7 Panel of Trustees for the Northern District of Georgia. Fellow, American Bar
Foundation.




15792696v1
